The plaintiff commenced his action in the county court of Pawnee county against the defendant for damages. In the trial of the cause judgment went for the plaintiff, and defendant has brought error to this court for review. This cause was regularly assigned and submitted, with notice to the attorneys for the respective parties to prepare, serve, and file briefs. The plaintiff in error has prepared and served brief, containing argument and authorities reasonably tending to support the errors assigned for reversal. The defendant in error has failed to prepare and serve brief in this cause as is required by the rules of this court. If the brief of the plaintiff in error contains argument and authorities reasonably tending to support the errors assigned for reversal, and the defendant fails to prepare and serve brief, the record will not be examined for some theory to support the judgment of the trial court, but will be reversed and remanded. Therefore, it is recommended that this cause be reversed and remanded.
By the Court: It is so ordered.